Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 03 January 2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. No Claims have been canceled.
2. No new Claims have been added.
3. Claims 1, 11 and 15 have been amended. 
4. Remarks drawn to rejections under 35 USC 112, 102 and 103.
The following objection(s)/rejection(s) has/have been overcome:
5. The rejection of Claim 15 under 35 U.S.C. 112, first paragraph, for lack of enablement for viscosupplementation and promoting nerve regeneration has been withdrawn in view of the references cited by the applicant, which provide support for enablement for viscosupplementation and promoting nerve regeneration.
6. The rejection of Claims 11 and 15, not claims 11-12 as cited, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment to the said claims. 
	Claims 1-16 are pending in the case.
The following rejections are necessitated by Applicant's amendment filed 03 January 2022 wherein the limitations in pending claims 1, 11 and 15 have been amended. In claim 1 limitation regarding the compound being sterilized has been added. In claim 11, temperature and time limitations have been added. 

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites method for treating wound healing. The term treating should be deleted.  This was mentioned in the previous action under 35 USC 112. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of regeneration and repair of any damaged tissue, method of wound healing, viscosupplementation, promoting nerve regeneration in a subject via administration of the compound of claim 1, does not reasonably provide enablement for dental care and stomatology as recited claim 15. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
A conclusion of lack of enablement means that, based on the evidence regarding each of the factors below, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation.
(A) The breadth of the claims
(B) The state of the prior art
(C) The level of predictability in the art
(D) The amount of direction provided by the inventor
(E) The existence of working examples

The most relevant factors are discussed below.
	
Nature of the Invention
	The invention is drawn to compound of formula recited in claim 1, method of making and the use of the said compound in methods of treatment/promoting of various conditions.
The breadth of the claims
Instant claim 15 is drawn to a method of promoting dental care and stomatology in a subject via administration of an effective amount of a compound of claim 1 or salts thereof. The terms dental care and stomatology are broad and encompasses several conditions/diseases.
The state of the prior art
Dental care and stomatology are broad and include several diseases and conditions with different etiology (see Shay, Clinical Infectious Diseaes, 2002, 34, 1215-1223; of record). This also include oral cancer.
The level of predictability in the art
	Enablement for the scope of dental care and stomatology generally is not present. 
Glossitis is inflammation of the tongue.  Local causes of glossitis include bacterial or viral infection, mechanical irritation or injury from burns, rough edges of teeth or dental and oral appliances, or other trauma; exposure to irritants (tobacco, alcohol, hot foods, or spices), and sensitization (to e.g. toothpaste, mouthwash, breath fresheners, dyes in candy, plastic in dentures or retainers) anemia and other B vitamin deficiencies, erythema multiform, pemphigus vulgaris, syphilis, and other disorders. It can be inherited. Corticosteroids such as prednisone may be given to reduce the inflammation.  Antibiotics, antifungal medications, or other antimicrobials 
Stomatitis, which is inflammation of the mouth, can arise from sources as diverse as Candida albicans, dentures, chemotherapy and radiation therapy to the head, neck or mouth. It may be secondary to infection, trauma, systemic diseases or autoimmune mechanisms.  These come in many forms, such as aphthous ulcers, Acute Necrotizing Ulcerative Gingivitis i.e "trench mouth", and Lichen Planus. Herpetiform ulcers treatment has ranged from antibiotics, immunosuppressants and yogurt, to Lactobacillus capsules, tetracycline and systemic steroids. Palliative measures include topical anesthetics, Vitamin E, analgesics, and coating agents.  Antiviral agents may be used if viral origin is established.
The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof). It establishes that it is not reasonable that any agent can treat the diseases and conditions as broadly claimed.
With different etiologies for several and unknown causes for some diseases it is highly unpredictable that administration of a single compound can promote dental care and stomatology (diseases/conditions of the mouth) as broadly encompassed by claim 15.
	The amount of direction provided by the inventor
The instant specification is not seen to provide enough guidance that would allow one of ordinary skill in the art to extrapolate from the disclosure and the examples provided to enable promoting dental care and stomatology (diseases/conditions of the mouth) as broadly encompassed by claim 15.  Pages 1-4 in the specification teach regenerative procedures in general, but there is no direction given to the skilled artisan regarding correlative prior art procedures which might provide the basis for the claimed methods using a single compound.
The existence of working examples
The working examples set forth in the instant specification are drawn to testing of the rheological properties and degradation of the instant HA gels. These examples do not show promoting dental care and stomatology using the compound in claim 15. There is little enabling disclosure for the said methods encompassed by claim 15. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure
In view of the information set forth, the instant disclosure is not seen to be sufficient to enable the use of the instant compound in the method of treatment as in claim 15. One of ordinary skill in the art would have to carry out experimentation with several different models in order to determine the efficacy of the said compound in the said methods with no assurance of success.
Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. 
Therefore, in view of the Wands factors discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation, with no assurance of success.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claim 15 for lack of enablement by providing references for viscosupplementation, dermal restoration, joint health, dentistry, wound healing and tissue engineering (Alonci et al, Price et al), Bellamy et al for treatment of osteoarthritis, 
The cited references have been considered. Alonci et al just mentions dentistry as one of the applications (page 13-under Conclusions). No examples have been disclosed. Khateeb et al teaches applications of HA in certain specific dental procedures (page 3, part 2.5). These two references do not provide support for promoting dental care and stomatology as broadly encompassed by claim 15. Dental care and stomatology are broad and encompass more that what is supported by Alonci and Khateeb. The rejection is maintained for lack of enablement for a method of promoting dental care and stomatology.

Claim Rejections - 35 USC § 103/102
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103(a) as obvious over Fratini et al (US 2003/0096879 A1; of record; of record).
Fratini teaches hyaluronic gels made by crosslinking HA with L-lysine (paras 0011-0017, 0032). Although Fratini et al does not disclose a structural formula for the crosslinked gel, it 
To the extent that Applicant may argue that the instantly claimed invention is not anticipated by the teachings of Fratini et al, it would have been prima facie obvious for one of ordinary skill in the art to make the instant product via crosslinking of HA with lysine. The artisan would motivated to make the instant compound since Fratini teaches that it is important to make available new compounds capable of widening and improving the use of HA in known and new fields of application (para 0010).
Dependent claims 2-4 recite limitations for the use of the claimed product, which is not given patentable weightage. 
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-4 under 35 USC 102(b)/103(a) arguing that Fratini does not disclose any mechanical characterization, including rheology and elasticity. Degradation kinetics is important for confirming that the material is suitable for a long-lasting effect after injection. The process of Fratini uses organic solvent while the instant process is done in water. The instant process uses a physiological PBS buffer for keeping the pH stable. Fratini uses HCl. Reproduction of final product with identical properties would be possible only with pH being kept stable. Fratini uses freeze drying which leads to reduced elasticity and cohesiveness. Freeze drying causes degradation of the 3D network of the gel. This is avoided in the claimed process (pages 6-7 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive. Claims 1-4 are drawn to HA crosslinked with lysine. Fratini teaches the claimed product. Applicant has .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fratini et al (US 2003/0096879 A1; of record) in view of Njikang et al (US 2016/0113855 A1; of record).
	Fratini et al teaches a method of crosslinking HA with lysine in the presence of EDC in a single step (Example 1 at para 0034; part of the limitations of claim 5). The reaction mixture is left at rest for 3 hours (as in claim 6). The ratio of HA:Lysine is 1:0.48 (as in claims 8-9). The crosslinking reaction is performed at 20oC (as in claim 10). Fratini does not teach the use of NHS as the coupling agent and a pH range 6 to 7.4 (as in claim 5), and the limitations of claims 7-14.
	Njikang, drawn to making crosslinked HA, teaches that EDC may be used in conjunction with NHS for making the crosslinked gel (paras 0021-0022; as in claim 5). Crosslinking can be done with lysine as the crosslinker (para 0050; as in claim 5). The gel is dialysed using PBS medium using a membrane (para 0127; as in claims 12-13). According to Njikang the crosslinked HA can further include non-crosslinked component like sodium ascorbyl phosphate (para 0023; part of the limitation of claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the claimed method of making the instant compound since the staring material, reagents and reaction conditions as used in the instant method are known in the 
One of ordinary skill in the art would be motivated to make the instant product via the claimed method since the process steps are known to be used for making the claimed product individually. The artisan would be motivated to use the process steps taught by the combined teachings of the prior art to obtain a gel that has properties that are optimal for the applications taught in the prior art.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Knudsen (WO 2012/068619 A1; cited in IDS filed 12/11/2019; of record) in view of Njikang et al (US 2016/0113855 A1; of record).
Knudsen’s invention is drawn to composition comprising a matrix having a saccharide-containing crosslinking residue and at least one protein residue (page 2, line 33 through page 3, line 2). The polysaccharide residue can be hyaluronic acid (page 3, line 18; part of the product of claim 1). The protein residue can be at least one residue of lysine (page 11, lines 35-37; the 
Regarding therapeutic uses, Knudsen teaches that its products (which includes the instant product too) are employed in various settings to facilitate wound healing, topical applications on injured tissue such as skin, scared tissue, etc. (page 31-Therapeutic uses; as in the method of claims 15 and 16). It is used in rheumatology for treating knee osteoarthritis/orthopedic treatment. The product can be formulated for administration via syringe (page 34, lines 17-18). This teaching of Knudsen indicates that HA crosslinked with lysine can be used in the method of treatment, including intraarticular injections, as in claim 15. However, Knudsen does not exemplify the use of HA crosslinked with lysine as instantly claimed.
Njikang teaches the instant product (as set forth above). From Njikang it is obvious to make HA crosslinked with lysine (instead of lysine methyl ester), using EDC/NHS and PBS as buffer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to use the product of instant claim 1 in the method of claim 15 and 16 in view of the combined teachings of the prior art.
MPEP 2141 states, "The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit.  The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "[R]ejections on obviousness cannot be sustained by mere conclusatory 
According to the rationale discussed in KSR above, the rationale in (A)-(C) above are seen to be applicable here since based on the prior art teachings, lysine crosslinked HA is useful for treating several conditions. Thus, it is obvious to combine prior art elements and improve the method of the prior art to yield predictable results by making HA crosslinked with lysine and use it in the claimed methods of treatment. Thus, the claimed invention as a whole is prima facie obvious over the combined teachings of the prior art. Method improvement is the motivation.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 5-14 under 35 USC 103 over Fratini in view of Njikang arguing that:

Regarding the rejection of claims 15-16 under 35 USC 103 over Knudsen in view of Njikang applicant has provided the same arguments for traversal (pages 7-8 of Remarks).
Applicant’s arguments have been considered but are not found to be persuasive.
Fratini teaches a process for making HA crosslinked with lysine using EDC. Fratini’s teachings coves the limitations of claims 5-6 and 8-10. According to Njikang EDC may be used in conjunction with NHS for making the crosslinked gel and crosslinking can be done with lysine as the crosslinker. Njikang also teaches the use of PBS buffer. Njikang may teach the use of the methyl ester of lysing. This does not mean that lysine ester should be used in the process of Fratini. The artisan can use lysine to crosslink HA using EDC and NHS. The use of PBS is also suggested. Since pH can be up to 6 as suggested by Fratini, the artisan can adjust the pH to be in the claimed range for the purpose of optimization. This also applies for the temperature, time and ratios as in claims 6-11. Njikang may teach further micronization of the crosslinked gel. This does not mean that the micronization step has to be used. The artisan can obtain the gel using the claimed process steps, which are suggest by the prior art, without the micronization step.

Knudsen teaches the claimed crosslinked HA product and teaches its use in the methods of claim 15-16. Knudsen in view of Njikang. Therefore, the combined teachings of the prior art do render claims 5-16 obvious. The rejection is maintained.


Conclusion
Pending claims 1-16 are rejected


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/GANAPATHY KRISHNAN/            Primary Examiner, Art Unit 1623